Order issued: November        3b , 2012




                                            In The
                                       (Court of Appeals
                              Iffifth EliMrirt of exas at Dallas
                                       No. 05-12-00848-CV


     LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants
                                                V.
             GREENVILLE LANDMARK VENTURE, LTD., ET AL., Appellees

                           On Appeal from the County Court at Law No. 4
                                       Dallas County, Texas
                                Trial Court Cause No. 10-02411-D

                                            ORDER
       We GRANT appellants' November 26, 2012 motion for an extension of time to file their

notice of appeal. Appellants' notice of appeal filed on June 19, 2012 is deemed timely filed for

jurisdictional purposes.

       We DENY appellees' November 27, 2012 motion to dismiss for want of jurisdiction.

       We ORDER David Roy, Official Court Reporter for County Court at Law No. 4 of Dallas

County, Texas, to file the complete reporter's record on or before December 28, 2012.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to David Roy and all counsel of record.